DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 21, 24-31, 33-37, and 39-40 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the following: U.S Patent No. 10,862,932.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims of U.S Patent No. 10,862,932 and independent claims of the present application share the following: a computer-implemented method of implementing floor control in a conferencing session, the method comprising: detecting, by one or more computing devices, an entry of one or more half-duplex endpoints into the conferencing session while the conferencing session is operating in a full-duplex mode wherein each endpoint is communicating in the conferencing session using full-duplex communication techniques; in response to the detecting, converting, by the one or more computing devices, the conferencing session from the full-duplex mode to a push-to-talk mode by implementing one or more floor control parameters in the conferencing session; and granting, by the one or more computing devices, transmission capabilities to one or more endpoints based at least in part on the one or more floor control parameters associated with the conferencing session.                   
         
                 
Conclusion                        
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656